NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
TONY COLIDA,
Plaintiff-Appellant,
V.
SONY ERICSSON MOBILE COMMUNICATIONS
(USA), INC.,
Defendcmt-Appellee.
2010-1374
Appea1 from the United States District Court for the
Southern District of New York in case no. 07-CV-9260,
Judge Richard J. Ho1wel1.
ON MOTION
Before LINN, Dyk, and PROST, Circuit Judges.
PER CURlAM.
ORDER
Sony Ericss0n Mobile C0mrnunications (USA), Inc.
moves to dismiss Tony C0lida’s appeal as frivolous and
also moves for sanctions

COLIDA V. SONY ERICSSON 2
Colida sued Sony Ericsson alleging infringement of
his design patent. The United States District Court for
the Southern District of New York dismissed Colida’s
complaint as barred by res judicata because he had lost in
two previous patent infringement cases involving Sony
Ericsson that were essentially the same design as the
Sony Ericsson product currently at issue. Colida appeals.
We note that on at least two previous occasions, we
have determined that Colida’s appeals involving his
design patent were frivolous as filed See Colida v. Sharp
Elec. Corp., 125 Fed.Appx. 993 (Fed. Cir. 2005); Colida 1).
Scmy0 N. Am. Corp., No. 04-1287, 2004 WL 285303-4 (Fed.
Cir. Dec. 2, 2004).
An appeal is frivolous when an appellant grounds his
appeal on arguments or issues that are “beyond the
reasonable contemplation of fair-minded pe0ple.” Abbs v.
Principi, 237 F.3d 1342, 1345 (Fed. Cir. 2001). Moreover,
an appeal as to which "no basis for reversal in law or fact
can be or is even arguably shown" is frivolous. State
Indus., Inc. u. Mor-Flo Indus., In,c., 948 F.2d 1573, 1578
(Fed. Cir. 1991). Such an appeal unnecessarily wastes
the limited resources of the court as well as those of the
appellee. Id.
When an appellant is proceeding in forma pauperis
as Colida is in this appeal, "the court shall dismiss the
case at any time if the court determines that . . . the
action or appeal . . . is frivolous . . . ." 28 U.S.C. §
1915(e)(2). Here, Colida’s brief fails to provide any sup-
port for why the district court might have erred in dis-
missing his complaint. ln response to the questions
whether the district court erred, Colida responds with
"JURIS-PRUDENCE." No basis for reversal in law or fact
can be or is arguably shoWn, and the appeal is frivolous.
Although we decline to award sanctions in this appeal, we

3 COLIDA v. SONY ERICSSON
award Sony Ericsson its costs pursuant to Fed. R. App. P.
39(a)(1) and 28 U.S.C. § 1915(f)(1).
Accordingly,
IT ls ORDERE:o THAT:
(1) Sony Ericsson’s motion to dismiss is granted.
(2) Sony Ericss0n's motion for sanctions is denied.
(3) Costs are awarded to Sony Ericsson.
FOR THE CoURT
UCT 26 2B1[]
lsi J an Horbaly
Date J an Horbaly
Clerk
cc: Tony Colida
Michel1e Mancio Marsh, Esq.
s20
Issued As A Mandate: ncr 2 6 2010
Fl LED
_ LsFoR
"51EE¥EB€£if5E%u11
0CT 26 2010
1ANH0RsAl.v
. dean